Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 

Claim 1 in line 10 recite the limitation “mechanisms fitted with each other for locking”. Since this claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
 	“a bolt and a bolt hole” in page 9 line 11.
For purposes of the examination, examiner will interpret the limitation “mechanisms fitted with each other for locking” of claim 1 as “a bolt and a bolt hole”.

Claim Objections
Claim 1 is objected to because of the following: 
The recitation “the third edge claim and fourth edge claim” in line 23 and should be “the third clamp edge  clamp edge
The recitation of “a central axis” in line 24 should be “[[a]] the central axis” since a central axis was previously recited.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-2, 8, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palatchy (US 5,018,768).
In regards to claim 1, Palatchy discloses a clamp connector (Fig. 1) for clamping two connected pipes (Fig. 2, pipes 11 and 12), comprising: 
a first clamp ring component (Fig. 1, 15), wherein the clamp ring component comprises a first end portion (Fig. 1, at 45) and a second end portion (Fig. 1, at 30), the first end portion is provided with two stress structures (Figs. 1 and 7, U-shaped loop 40 defines two stress structures at 41), and an open mounting space is provided between the two stress structures (Fig. 7, opening space defined by the U-shaped loop 40), the first clamp ring component is provided with a first clamp edge and a second clamp edge (Fig. 2, clamp edges at 20 of 15), the first clamp edge and the second clamp edge are formed by bending (See note below) inward along a radial direction of the 16clamp connector (Fig. 2, each 20 are formed inward in the radial direction); 
a second clamp ring component (Fig. 1, 16), wherein the second clamp ring component comprises a third end portion (Fig. 1, at 48) and a fourth end portion (Fig. 1, at 25), the third end portion is provided with a fixing structure (Fig. 4, 48), the fixing 
both the second end portion of the first clamp ring component and the fourth end portion of the second clamp ring component are provided with mechanisms fitted with each other for locking (Figs. 1, 4, and 7, the bolt 34 and hole at 33 and see above under Claim Interpretation, bolt, bolt hole, and nut mechanism), and when the second end portion and the fourth end portion are tightly locked, the two stress structures and the fixing structure are in a squeezed and close fit state (Fig. 4 shows an unlocked state and Fig. 1 shows when the bolt is tightened, the two stress structures at 45 and fixing structure at 48 are in a squeezed and close fit state),
wherein the first clamp edge and the second clamp edge each comprise an inner annular surface extending radially and perpendicular to a central axis of the clamp connector, and wherein the third clamp edge and fourth clamp edge each comprise an inner annular surface extending radially and perpendicular to the central axis of the clamp connector (Fig. 2, each 20 of 15 and 16 include an annular surface at the grooves 13 that extend radially and perpendicular to a central axis defined by the longitudinal axis of pipes 11 and 12). 
In re Thorpe, 227 USPQ 964. Therefore, as the limitation of “bending” does not impart a physical limitation which differentiates over the prior art, therefore the radially inward clamp edges of Palatchy are considered as reading on the limitation “bending".
In regard to claim 2, Palatchy discloses the clamp connector according to claim 1, wherein the open mounting space is a U-shaped structure (Fig. 7, U-shaped loop 40).  
In regard to claims 8 and 15, Palatchy discloses the clamp connector according to claims 1 and 2, wherein when the second end portion is released from a locked state, the second end portion is rotated to an effective position to make the fixing structure detach from the open mounting space (Fig. 1 shows a locked state and Fig. 4 shows a detached state where the second end at 30 is rotated to a position to detach the fixing structure at 49 from the open mounting space at 45).  

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 109442108 A) in view of Palatchy (US 5,018,768).
In regard to claim 1, Li discloses a clamp connector (Fig. 6) for clamping two connected pipes (Figs. 6 and 8-9), comprising: 
a first clamp ring component (Fig. 6, clamp ring 2), wherein the clamp ring component comprises a first end portion (Fig. 6, end portion 14) and a second end portion (Fig. 6, end portion at the bolt), the first end portion is provided with two stress structures (Fig. 6, two stress structures 14), and an open mounting space (Fig. 6, opening between both 14) is provided between the two stress structures (Fig. 6), the first clamp ring component is provided with a first clamp edge and a second clamp edge (Fig. 6, the edges of the clamp that defines the cavity for the sealing ring 11 and also shown in Fig. 3 at 3), the first clamp edge and the second clamp edge are formed by bending (See note below) inward along a radial direction of the 16clamp connector (Figs. 3 and 6); 
a second clamp ring component (Fig. 6, clamp ring 1), wherein the second clamp ring component comprises a third end portion (Fig. 6, end portion at 12 and 13) and a fourth end portion (Fig. 6, end portion at the bolt), the third end portion is provided with a fixing structure (Fig. 6, structure of 12 and 13), the fixing structure is mounted in or 
both the second end portion of the first clamp ring component and the fourth end portion of the second clamp ring component are provided with mechanisms fitted with each other for locking (Fig. 6 and see above under Claim Interpretation, bolt, bolt hole, and nut mechanism ), and when the second end portion and the fourth end portion are tightly locked, the two stress structures and the fixing structure are in a squeezed and close fit state (Fig. 6, similar to the applicant’s invention, tightening the end with the nut and bolt also tightens the contact between 13 and 14),
wherein the first clamp edge and the second clamp edge each comprise an inner annular surface extending radially (Fig. 3, ribs 3 have an inner annular surface that extends radially) to a central axis of the clamp connector, and wherein the third clamp edge and fourth clamp edge each comprise an inner annular surface extending radially (Fig. 5, ribs 5 have an inner annular surface that extends radially) to the central axis of the clamp connector. 
Li does not expressly disclose the first clamp edge, the second clamp edge, the third clamp edge, and the fourth clamp edge each comprise the inner annular surface extending perpendicular to the central axis.

It would have been obvious to one having ordinary skill in the art to have modified the angled inner surface of Li to be perpendicular to the central axis in order to have the advantage of coupling to conventional pipes as suggested by Palatchy in 3:6-10.
Further, it has been held that a change of shape is obvious absent persuasive evidence that the particular configuration of the claimed perpendicular shape relative to the central axis was significant. In re Dailey 357 F.2d 669, 672-73 (CCPA 1966) (See MPEP 2144.04(IV)(B)). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Li such that the inner annular surface is perpendicular to a central axis, since this would allow for easier manufacturing of a straight surface than an angled surface relative to a central axis. 
It is noted that Li does not expressly disclose the clamp edges are bended, however, even though product-by-process claims are limited by and defined by the In re Thorpe, 227 USPQ 964. Therefore, as the limitation of “bending” does not impart a physical limitation which differentiates over the prior art, therefore the radially inward clamp edges of Li are considered as reading on the limitation “bending".
In regard to claims 2 and 19, Li and Palatchy discloses the clamp connector according to claims 1 and 9, and Li further discloses the open mounting space is a U-shaped structure (Fig. 6, opening between both 14 forms a U-shape).  
In regard to claim 3, Li and Palatchy discloses the clamp connector according to claim 2, and Li further discloses the fixing structure comprises an inserting component (Fig. 6, 12) and a limiting mechanism (Fig. 6, 13) provided at an end of the inserting component (Fig. 6, 13 are provided at the end of 12), a width of the inserting component is slightly less than a width of the open mounting space (Fig. 6, the width of 12 is less than the width between 14 so that 12 can insert between 14), and a width of the limiting mechanism is larger than the width of the mounting space (Fig. 6, width of 13 is larger than the width of the opening between 14 so that 13 contacts 14).  
In regard to claim 4, Li and Palatchy the clamp connector according to claim 3, and Li further discloses edges of the limiting mechanism coincide with outer edges of the two stress structures (Fig. 6, edges of 13 coincide with the outer edges of 14 similar to the applicant’s invention).  
In regard to claim 5, Li and Palatchy discloses the clamp connector according to claim 3, and Li further discloses edges of the limiting mechanism are located at interiors of outer edges of the two stress structures (Fig. 6, edges of 13 are located interior of the outer edges of 14 similar to the applicant’s invention such that 13 contacts 14).  
In regard to claims 6 and 11-12, Li and Palatchy discloses the clamp connector according to claims 3-5, and Li further discloses the inserting component and the limiting mechanism are integrally formed into one piece (Fig. 6, 12 and 13 are formed as one piece), and an included angle between the inserting component and the limiting mechanism is larger than 90° (Fig. 6, surface of 13 facing radially outward is more than 90 degrees relative to the angled surface of 12).  
In regard to claims 7 and 13-14, Li and Palatchy discloses the clamp connector according to claims 3-5, but does not expressly disclose an included angle between the inserting component and the limiting mechanism ranges from 97° to 115°.  
While Li in view of Palatchy do not expressly disclose the angle between the inserting component and the limiting mechanism ranges from 97° to 115°; the angle may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.  
It would have been obvious to one having ordinary skill in the art to have modified Li in view of Palatchy to have an angle that ranges from 97° to 115°, as the angle may be optimized to the desired operational parameters through the use of routine experimentation to have the advantage of optimal strength and tightness opposite the end of the bolt when the bolt is tightened. A person of ordinary skill in the 
In regard to claims 8 and 15-18, Li and Palatchy discloses the clamp connector according to claims 1-5, and Li further discloses when the second end portion is released from a locked state, the second end portion is rotated to an effective position to make the fixing structure detach from the open mounting space (Fig. 6, when the bolt is released, 12 and 13 can be released from the opening between 14).  
In regard to claim 9, Li and Palatchy discloses a connecting component comprising the clamp connector according to claim 8, and Li further discloses the clamp connector further comprises an accommodating cavity (Fig. 6, cavity that houses seal 11), the connecting component further comprises an elastic sealing component (Figs. 6 and 8, seal 11 and see Fig. 8 for a detailed cross-sectional view of the seal ring 11) provided in the accommodating cavity (Fig. 6), two ends of the sealing component are respectively provided with a first sealing ring (Fig. 8, one of 32) and a second sealing ring (Fig. 8, the other of 32), the first sealing ring and the second sealing ring tilt inward along an axis direction of the accommodating cavity (Fig. 6).
In regard to claim 10, Li and Palatchy discloses the connecting component according to claim 9, and Li further discloses a third sealing ring (Fig. 8, ring portion 34) is provided at a middle position of the sealing component (Fig. 8, 34 is positioned in the middle), a fifth end portion of the sealing ring (See image below), a sixth end portion (See image below) of the first sealing ring and a seventh end portion (See image below) of the second sealing ring have a same inner diameter (See image below); and 


    PNG
    media_image1.png
    368
    720
    media_image1.png
    Greyscale

In regard to claim 20, Li and Palatchy discloses the connecting component according to claim 9, and Li further discloses the open mounting space is a U-shaped structure (Fig. 6, opening between both 14 forms a U-shape); 
wherein the fixing structure comprises an inserting component (Fig. 6, 12) and a limiting mechanism (Fig. 6, 13) provided at an end of the inserting component (Fig. 6, 13 are provided at the end of 12), a width of the inserting component is slightly less than a width of the open mounting space (Fig. 6, the width of 12 is less than the width between 14 so that 12 can insert between 14), and a width of the limiting mechanism is larger than the width of the mounting space (Fig. 6, width of 13 is larger than the width of the opening between 14 so that 13 contacts 14).


Response to Arguments
Applicant's arguments filed 12/08/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that Li does not disclose an inner annular surface that extends radially and perpendicular to a central axis, however, the applicant’s specification does not provide any criticality regarding the perpendicular shape of the inner annular surface relative to the central axis other than the clamp edges are for fitting into a groove of a pipe end. Comparatively, the ribs at 3 and 5 of Li functions in the same way as the applicant’s invention since the ribs at 3 and 5 are radial inward protrusions to connect to pipe ends. Therefore, it would have been obvious to one of ordinary skill in the art to have modified the angled inner surfaces of Li to be straight and perpendicular to a central axis. Further, the prior art Palatchy discloses a very similar clamp connector to Li which includes clamp edges that have inner annular surfaces that are perpendicular to a central axis for conventional pipes. See the updated rejection.
In response to applicant’s argument that it would not have been obvious to optimize the inserting component and the limiting mechanism because the prior art does not recognize the ratio as a result-effective variable, it is noted that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, since Li discloses the inserting component and the limiting mechanism, there is inherently an angle between the . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3664. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679